Name: Commission Regulation (EC) No 1489/2000 of 7 July 2000 on the issuing of import licences for bananas under the tariff quotas and for traditional ACP bananas for the third quarter of 2000 (second period)
 Type: Regulation
 Subject Matter: tariff policy;  trade;  economic geography;  plant product
 Date Published: nan

 Avis juridique important|32000R1489Commission Regulation (EC) No 1489/2000 of 7 July 2000 on the issuing of import licences for bananas under the tariff quotas and for traditional ACP bananas for the third quarter of 2000 (second period) Official Journal L 168 , 08/07/2000 P. 0004 - 0004Commission Regulation (EC) No 1489/2000of 7 July 2000on the issuing of import licences for bananas under the tariff quotas and for traditional ACP bananas for the third quarter of 2000 (second period)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 1257/1999(2),Having regard to Commission Regulation (EC) No 2362/98 of 28 October 1998 laying down detailed rules for the implementation of Council Regulation (EEC) No 404/93 regarding imports of bananas into the Community(3), as amended by Regulation (EC) No 756/1999(4), and in particular Article 18(2) thereof,Whereas:(1) Article 2 of, and the Annex to Commission Regulation (EC) No 1266/2000(5) fix the quantities available for the third quarter of 2000 under the second period for the submission of applications provided for in Article 18 of Regulation (EC) No 2362/98.(2) Pursuant to Article 18(2) of Regulation (EC) No 2362/98, on the basis of applications submitted during the second period, the quantities for which licences may be issued for the origins concerned should be determined forthwith.(3) This Regulation should apply immediately to permit licences to be issued as quickly as possible,HAS ADOPTED THIS REGULATION:Article 1Import licences shall be issued under the arrangements for the importation of bananas, tariff quotas arrangements and arrangements for traditional ACP bananas for the third quarter of 2000 (second period) in respect of new applications as referred to in Article 18 of Regulation (EC) No 2362/98:1. for the quantity indicated in the licence application multiplied, for the origin "Panama", by the reduction coefficient 0,3925;2. for the quantity indicated in the licence application for an origin other than that mentioned in point 1.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 293, 31.10.1998, p. 32.(4) OJ L 98, 13.4.1999, p. 10.(5) OJ L 144, 17.6.2000, p. 9.